In a proceeding under section 330 of the Election Law, order dismissing petition affirmed, without costs. In our opinion, under the provisions of subdivision 4 of section 138 of the Election Law, three thousand valid signatures are required on an independent nominating petition in the First Congressional District of the State of New York. Since the Secretary of State acted on his own motion in rejecting the nominating petition, it is not necessary to pass on the qualifications of the objector as a person aggrieved. Johnston, Acting P. J., Adel, Wenzel, MacCrate and Schmidt, JJ., concur. [202 Mise. 493.]